DETAILED ACTION
The instant application having application No 16/771,152 filed on 06/09/2020 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found
to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 4 are incorporated into the independent claim 1, (ii) resolve 112 2nd rejection.
Claim 9 would be allowable if (i) claim 10 or 12 are incorporated into the independent claim 9, (ii) resolve 112 2nd rejection.
Claim 20 would be allowable if (i) claim 10 or 12 are incorporated into the independent claim 20, (ii) resolve 112 2nd rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites the limitation "a data network name (DNN) location" in line 11 and “a DNN location” in line 14.  There is a lack of antecedent basis for this limitation in the claim.

Claim 9 recites the limitation " a data network name (DNN) location " in line 13 and “a DNN location” in line 18.  There is a lack of antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-9, 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHATTERJEE et al. (US 20190149365, May 16, 2019) in view of Blanco et al. (US 20160132875, May 12, 2016).

Regarding Claim 1, CHATTERJEE discloses a method for use in a network exposure function (NEF) (page 18, par (0112), line 1-10, NEF receive information from other network functions (NFs) based on exposed capabilities of other network functions), 
 receiving an update user plane message from the CSP, the update user plane message including a data network name (DNN) location to enable the NEF to steer a user plane (UP) associated with the at least one WTRU(page 17, par (0110), line 1-10, receipt of the trigger message, the UE pass the trigger message to one or more identified applications in the UE, the identified application(s) in the UE establish a PDU session to a specific DNN(data network name)).
CHATTERJEE discloses all aspects of the claimed invention, except receiving a message from a cloud service provider (CSP) to subscribe for information associated with at least one wireless transmit/receive unit (WTRU), wherein the information includes location information of the at least one WTRU, a number of the at least one WTRU in a location, or a number of the at least one WTRU using an application in a location; transmitting the information associated with the at least one WTRU to the CSP; and steering the UP associated with the at least one WTRU based on the update user plane message received from the CSP including a DNN location.
Blanco is the same field of invention teaches receiving a message from a cloud service provider (CSP) to subscribe for information associated with at least one wireless transmit/receive unit (WTRU) (page 9, par (0117), line 1-10, user device logs and transmits location data that corresponds to a merchant location data known to account management system, the account management system adjusts the merchant location or merchant information in the transaction data based on the location data logged by user device, the account management system augments or adjusts the merchant location or merchant information in the transaction data based on information received over the network from cloud service provider), 
wherein the information includes location information of the at least one WTRU, a number of the at least one WTRU in a location, or a number of the at least one WTRU using an application in a location(page 9, par (0117), line 1-10, user device logs and transmits location data that corresponds to a merchant location data known to account management system, the account management system adjusts the merchant location or merchant information in the transaction data based on the location data logged by user device); 
transmitting the information associated with the at least one WTRU to the CSP (page 9, par (0120), line 1-10, the account management system use the location data received from the user device to determine the merchant name and location, the account management system receives a GPS location and address from the user device, the account management system creates an enhanced financial receipt by adjusting and augmenting the financial transaction data with the adjusted merchant name and adjusted merchant location, the account management system adjusts the merchant name or location based on data received over the network from party cloud service provider);
and steering the UP associated with the at least one WTRU based on the update user plane message received from the CSP including a DNN location(page 9, par (0120), line 1-10, the account management system use the location data received from the user device to determine the merchant name and location, the account management system receives a GPS location and address from the user device, the account management system creates an enhanced financial receipt by adjusting and augmenting the financial transaction data with the adjusted merchant name and adjusted merchant location, based on data received over the network from party cloud service provide(CSP)).
CHATTERJEE and Blanco are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to steering the UP associated with the at least one WTRU based on the update user plane message received from the CSP including a DNN location the teaching of CHATTERJEE to include the account management system use the location data received from the user device to determine the merchant name and location of Blanco because it provides the user enables a feature on the user device to allow the device to perform this feature of  a merchant system.
Regarding Claim 3, CHATTERJEE discloses steering the UP further comprises  sending a message to an AMF(page 16, par (0102), line 1-10, the system to include a UE, which  include RAN nodes  and a DN; and a SGC include an AMF), wherein the message includes an application identifier, an identifier associated with the WTRU, and the DNN location(page 17, par (0110), line 1-10, receipt of the trigger message, the UE pass the trigger message to one or more identified applications in the UE, the identified application(s) in the UE establish a PDU session to a specific DNN(data network name)); 
wherein the message is an indication to trigger one or more SMFs to update the UP associated with the at least one WTRU (page 16, par (0102), line 1-10, the system to include a UE, which include RAN nodes  and a DN; and a SGC include an AMF, SMF, a UPF).
Regarding Claim 5, CHATTERJEE discloses the NEF communicates with the CSP via an application programming interface (API) (page 16, par (0102), line 1-10, the system to include a UE, which include RAN nodes and a DN; and a SGC include an AMF, SMF, a UPF, a NEF).
Regarding Claim 6, CHATTERJEE discloses the NEF is located in a customer premises equipment (CPE) (page 16, par (0102), line 1-10, the system to include a UE, which include RAN nodes and a DN; and a SGC include an AMF, SMF, a UPF, a NEF).
Regarding Claim 7, CHATTERJEE discloses the NEF is located in a mobile network operator (MNO) core network (CN) (page 16, par (0102), line 1-10, an architecture of a system including a CN (core network), the system to include a UE, which include RAN nodes and a DN; and a SGC include an AMF, SMF, a UPF, a NEF).
Regarding Claim 8, CHATTERJEE discloses the NEF is co-located with a gNB(page 16, par (0102), line 1-10, the system to include a UE, which include RAN nodes, also see par(0024), RAN node represent gNB that are connected via F 1 interfaces).
Regarding Claim 9, CHATTERJEE discloses a network exposure function (NEF) (page 18, par (0112), line 1-10, NEF receive information from other network functions (NFs) based on exposed capabilities of other network functions);
wherein the receiver is further configured to receive an update user plane message from the CSP, the update user plane message including a data network name (DNN) location to enable the NEF to steer a user plane (UP) associated with the at least one WTRU(page 17, par (0110), line 1-10, receipt of the trigger message, the UE pass the trigger message to one or more identified applications in the UE, the identified application(s) in the UE establish a PDU session to a specific DNN(data network name)).
CHATTERJEE discloses all aspects of the claimed invention, except a receiver configured to receive a message from a cloud service provider (CSP) to subscribe for information associated with at least one wireless transmit/receive unit (WTRU), wherein the information includes location information of the at least one WTRU, a number of the at least one WTRU in a location, or a number of the at least one WTRU using an application in a location; a processor configured to retrieve the information associated with the at least one WTRU; and a transmitter configured to transmit the information associated with the at least one WTRU to the CSP; wherein the processor and transmitter are further configured to steer the UP associated with the at least one WTRU based on the update user plane message received from the CSP including a DNN location.
Blanco is the same field of invention teaches a receiver configured to receive a message from a cloud service provider (CSP) to subscribe for information associated with at least one wireless transmit/receive unit (WTRU) (page 9, par (0117), line 1-10, user device logs and transmits location data that corresponds to a merchant location data known to account management system, the account management system adjusts the merchant location or merchant information in the transaction data based on the location data logged by user device, the account management system augments or adjusts the merchant location or merchant information in the transaction data based on information received over the network from cloud service provider), wherein the information includes location information of the at least one WTRU, a number of the at least one WTRU in a location, or a number of the at least one WTRU using an application in a location(page 9, par (0117), line 1-10, user device logs and transmits location data that corresponds to a merchant location data known to account management system, the account management system adjusts the merchant location or merchant information in the transaction data based on the location data logged by user device);
a processor configured to retrieve the information associated with the at least one WTRU; and a transmitter configured to transmit the information associated with the at least one WTRU to the CSP(page 9, par (0120), line 1-10, the account management system use the location data received from the user device to determine the merchant name and location, the account management system receives a GPS location and address from the user device, the account management system creates an enhanced financial receipt by adjusting and augmenting the financial transaction data with the adjusted merchant name and adjusted merchant location, the account management system adjusts the merchant name or location based on data received over the network from party cloud service provider);
wherein the processor and transmitter are further configured to steer the UP associated with the at least one WTRU based on the update user plane message received from the CSP including a DNN location(page 9, par (0120), line 1-10, the account management system use the location data received from the user device to determine the merchant name and location, the account management system receives a GPS location and address from the user device, the account management system creates an enhanced financial receipt by adjusting and augmenting the financial transaction data with the adjusted merchant name and adjusted merchant location, based on data received over the network from party cloud service provide(CSP)).
CHATTERJEE and Blanco are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to steering the UP associated with the at least one WTRU based on the update user plane message received from the CSP including a DNN location the teaching of CHATTERJEE to include the account management system use the location data received from the user device to determine the merchant name and location of Blanco because it provides the user enables a feature on the user device to allow the device to perform this feature of  a merchant system.

Regarding Claim 11, CHATTERJEE discloses send a message to an AMF(page 16, par (0102), line 1-10, the system to include a UE, which  include RAN nodes  and a DN; and a SGC include an AMF), wherein the message includes an application identifier, an identifier associated with the at least one WTRU, and the DNN location(page 17, par (0110), line 1-10, receipt of the trigger message, the UE pass the trigger message to one or more identified applications in the UE, the identified application(s) in the UE establish a PDU session to a specific DNN(data network name)); wherein the message is an indication to trigger one or more SMFs to update the UP associated with the at least one WTRU(page 16, par (0102), line 1-10, the system to include a UE, which  include RAN nodes  and a DN; and a SGC include an AMF, SMF, a UPF).
Regarding Claim 13, CHATTERJEE discloses to communicate with the CSP via an application programming interface (API) (page 16, par (0102), line 1-10, the system to include a UE, which include RAN nodes and a DN; and a SGC include an AMF, SMF, a UPF, a NEF).
Regarding Claim 14, CHATTERJEE discloses the NEF is located in a customer premises equipment (CPE) (page 16, par (0102), line 1-10, the system to include a UE, which include RAN nodes and a DN; and a SGC include an AMF, SMF, a UPF, a NEF).
Regarding Claim 15, CHATTERJEE discloses the NEF is located in a mobile network operator (MNO) core network (CN) (page 16, par (0102), line 1-10, an architecture of a system including a CN (core network), the system to include a UE, which include RAN nodes and a DN; and a SGC include an AMF, SMF, a UPF, a NEF). 
Regarding Claim 16, CHATTERJEE discloses the NEF is co-located with a gNB (page 16, par (0102), line 1-10, the system to include a UE, which include RAN nodes, also see par (0024), RAN node represent gNB that are connected via F 1 interfaces).
Regarding Claim 17, CHATTERJEE discloses a method for use by a cloud service provider (CSP), the method comprising sending a message to a network exposure function (NEF) (page 18, par (0112), line 1-10, NEF receive information from other network functions (NFs) based on exposed capabilities of other network functions);
the CSP, based on the received information, determining to update a user plane (UP) associated with the at least one WTRU (page 17, par (0110), line 1-10, receipt of the trigger message, the UE pass the trigger message to one or more identified applications in the UE, the identified application(s) in the UE establish a PDU session to a specific DNN (data network name)).
CHATTERJEE discloses all aspects of the claimed invention, except to subscribe for information associated with at least one wireless transmit/receive unit (WTRU), wherein the information includes location information of the at least one WTRU, a number of the at least one WTRU in a location, or a number of the at least one WTRU using an application in a location; the CSP transmitting an update user plane message to the NEF, the update user plane message including a data network name (DNN) location to enable the NEF to steer the UP associated with the at least one WTRU.
Blanco is the same field of invention teaches to subscribe for information associated with at least one wireless transmit/receive unit (WTRU) (page 9, par (0117), line 1-10, user device logs and transmits location data that corresponds to a merchant location data known to account management system, the account management system adjusts the merchant location or merchant information in the transaction data based on the location data logged by user device, the account management system augments or adjusts the merchant location or merchant information in the transaction data based on information received over the network from cloud service provider), wherein the information includes location information of the at least one WTRU, a number of the at least one WTRU in a location, or a number of the at least one WTRU using an application in a location(page 9, par (0117), line 1-10, user device logs and transmits location data that corresponds to a merchant location data known to account management system, the account management system adjusts the merchant location or merchant information in the transaction data based on the location data logged by user device); the CSP transmitting an update user plane message to the NEF, the update user plane message including a data network name (DNN) location to enable the NEF to steer the UP associated with the at least one WTRU(page 9, par (0120), line 1-10, the account management system use the location data received from the user device to determine the merchant name and location, the account management system receives a GPS location and address from the user device, the account management system creates an enhanced financial receipt by adjusting and augmenting the financial transaction data with the adjusted merchant name and adjusted merchant location, based on data received over the network from party cloud service provide(CSP)).
CHATTERJEE and Blanco are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to steering the UP associated with the at least one WTRU based on the update user plane message received from the CSP including a DNN location the teaching of CHATTERJEE to include the account management system use the location data received from the user device to determine the merchant name and location of Blanco because it provides the user enables a feature on the user device to allow the device to perform this feature of  a merchant system.

Regarding Claim 18, CHATTERJEE discloses all aspects of the claimed invention, except the CSP is a third-party CSP.
Blanco is the same field of invention teaches the CSP is a third-party CSP (page 9, par (0117), line 1-10, the account management system augments or adjusts the merchant location or merchant information in the transaction data based on information received over the network from third party cloud service provider).
Regarding Claim 19, CHATTERJEE discloses the CSP is a mobile network operator (MNO) (page 16, par (0102), line 1-10, an architecture of a system including a CN (core network), the system to include a UE, which include RAN nodes and a DN; and a SGC include an AMF, SMF, a UPF, a NEF).
Regarding Claim 20, CHATTERJEE discloses the CSP communicates with the NEF via an application programming interface (API) (page 16, par (0102), line 1-10, the system to include a UE, which include RAN nodes and a DN; and a SGC include an AMF, SMF, a UPF, a NEF).
Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Figueroa et al. (US 20180146037, May 24, 2018) teaches Serializing Access to Data Objects in a Logical Entity Group in a Network Storage.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464